Order filed June 23, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00358-CR
                               ____________

                        KENNY JACKSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1447087


                                    ORDER
       Appellant is represented by retained counsel, Connie Brown Williams. No
reporter’s record has been filed in this case. Linda Hacker, the official court
reporter for the 177th District Court, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On June 2, 2015, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Connie Brown Williams, to file a
brief in this appeal on or before July 23, 2015. If Connie Brown Williams does not
timely file the brief as ordered, we will issue an order directing the trial court to
hold a hearing to determine why no brief has been filed.



                                  PER CURIAM